EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Shen Bin Wu on May 4, 2022.

The application has been amended as follows: 

Claim 2.  (Currently Amended). The map construction system according to claim 1, wherein the LiDAR data comprise the LiDAR information corresponding to the LiDAR data points, wherein in the operation of projecting the LiDAR data points onto the first image to obtain the second image according to the LiDAR data, 5the processor performs a coordinate transformation operation on a plurality of 3D LiDAR coordinates according to an angle range of the first image with respect to the image capturing device and the 3D LiDAR coordinates in the LiDAR information corresponding to the angle range to obtain a plurality of 2D LiDAR coordinates corresponding to the 3D LiDAR coordinates, wherein the processor projects the corresponding LiDAR data points onto the first image to 10form the second image according to the 2D LiDAR coordinates. 
Claim 7.  (Currently Amended). The map construction method according to claim 6, wherein the LiDAR data comprise the LiDAR information corresponding to the LiDAR data points, wherein the -23-File: 092612usf step of projecting the LiDAR data points onto the first image to obtain the second image according to the LiDAR data comprises: performing a coordinate transformation operation on a plurality of 3D LiDAR coordinates according to an angle range of the first image with respect to an image capturing device of the 5map construction system and the 3D LiDAR coordinates in the LiDAR information corresponding to the angle range to obtain a plurality of 2D LiDAR coordinates corresponding to the 3D LiDAR coordinates; and projecting the corresponding LiDAR data points onto the first image to form the second image according to the 2D LiDAR coordinates.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
	Regarding Claim 1, Tran (2021/0108926) discloses a map construction system, configured on a mobile vehicle, wherein the mobile vehicle moves in a real world, the map construction system comprising: a positioning system, configured to periodically detect a base world coordinate corresponding 5to the mobile vehicle (Figure 2B, 726, Page 5-6, paragraph 0066, 0072); an image capturing device, configured to periodically capture a first image of surroundings outside the mobile vehicle (Figure 2B, 734 – exterior cameras, Page 5-6, paragraph 0066); a LiDAR, configured to periodically obtain LiDAR data of the surroundings outside the mobile vehicle (Figure 2B, 732, Page 5-6, paragraph 0066, 0072); and  10a processor, electrically connected to the positioning system, the image capturing device, and the LiDAR (Figure 2B, 712, connected to 732, 726, 734).  Wheeler et al (US 2019/0222736)  discloses a map construction system, configured on a mobile vehicle, wherein the mobile vehicle moves in a real world, the map construction system comprising: a positioning system, configured to periodically detect a base world coordinate corresponding 5to the mobile vehicle (Figure 2, 230, Figure 1, 105, Page 3, paragraph 0042); an image capturing device, configured to periodically capture a first image of surroundings outside the mobile vehicle (Figure 2, 230, Figure 1, 105, Page 3, paragraph 0042);a LiDAR, configured to periodically obtain LiDAR data of the surroundings outside the mobile vehicle (Figure 2, 230, Figure 1, 105, Page 3, paragraph 0042, 0044); and  10a processor, electrically connected to the positioning system, the image capturing device, and the LiDAR (Figure 2 210, Page 3, paragraph 0048); wherein the processor is configured to identify a plurality of target objects in the first image (Page 4, paragraph 0049), and the processor is further configured to dispose the corresponding selected target object into a high definition map (Figure 2). 
The prior art of record does not teach map construction system, configured on a mobile vehicle, wherein the mobile vehicle moves in a real world, the map construction system comprising: a positioning system, configured to periodically detect a base world coordinate corresponding 5to the mobile vehicle; an image capturing device, configured to periodically capture a first image of surroundings outside the mobile vehicle; a LiDAR, configured to periodically obtain LiDAR data of the surroundings outside the mobile vehicle; and  10a processor, electrically connected to the positioning system, the image capturing device, and the LiDAR, wherein the processor is configured to identify a plurality of target objects in the first image, and project a plurality of LiDAR data points onto the first image to obtain a second image according to the LiDAR data, 15wherein the processor is further configured to select one target object from the one or more target objects which have not been selected, wherein the processor is further configured to identify a plurality of projected target LiDAR data points in the selected target object as a plurality of target object base points of the selected target object, and identify an image coordinate of each of the target object base points, 20wherein the processor is further configured to obtain a plurality of object world coordinates respectively corresponding to the target object base points according to the respective image coordinates of the target object base points, LiDAR information, and the base world coordinate, wherein the processor is further configured to dispose the corresponding selected target object into a high definition map according to the object world coordinates.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Allowable Subject Matter

Claims 1-10 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARZANA HOSSAIN whose telephone number is (571)272-5943. The examiner can normally be reached 9:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Kelley can be reached on 571-272-7331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FARZANA HOSSAIN/Primary Examiner, Art Unit 2482                                                                                                                                                                                                        

May 4, 2022